228 S.W.3d 678 (2004)
In re LIVING CENTERS OF TEXAS, INC., d/b/a Wharton Manor.
No. 13-03-00734-CV.
Court of Appeals of Texas, Corpus Christi-Edinburg.
February 13, 2004.
Thomas Cowan, Cowan & Lemmon, New Orleans, LA, Brandon Mosley, Tammy Savidge-Moore, Preston & Cowan, Houston, for relator.
Bernard T. Klimist, Mark A. Davis, Robert K. Piwetz, Victoria, for real party in interest.
Before Chief Justice VALDEZ and Justices HINOJOSA and CASTILLO.

ORDER
ORDER PER CURIAM.
On December 16, 2003, relator, Living Centers of Texas, Inc., d/b/a Wharton Manor, filed a petition for writ of mandamus in which it requested this Court to direct the Respondent, the Honorable Daniel Sklar, presiding judge of the 329th Judicial District Court of Wharton County, Texas, to vacate that portion of his order, dated December 15, 2003, in Cause No. 37,936-S, requiring medical peer review and quality assurance privileged documents to be produced. Relator also filed a request for emergency temporary relief requesting this Court to stay any and all proceedings in Cause No. 37,936-S pending our review of the petition for writ of mandamus.
On December 16, 2003, this Court requested a response from the real-party-in-interest, granted relator's request for emergency relief and ordered that portion of the December 15, 2003 order in Cause No. 37,936-S requiring the production of medical peer review and quality assurance documents stayed pending further orders of this Court.
On January 7, 2004, the real-party-in-interest, Lee Cline, Individually and as Personal Representative of the Estate of Faye Clepper, deceased, filed a response to relator's petition for writ of mandamus. On January 16, 2004, relator filed a reply to the real-party-in-interest's response, and on February 5, 2004, the real-party-in-interest filed a reply to relator's reply.
Having considered all the pleadings and documents on file, this Court is of the opinion that relator's petition for writ of mandamus should be denied. Relator's petition for writ of mandamus is denied.
The stay previously ordered by this Court is lifted.